DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Acknowledgements
The examiner acknowledges receipt of response to Election-Restriction requirement and remarks filed 09/02/2021.
Receipt is also acknowledged for IDS filed 07/24/2020.
Receipt is acknowledged for preliminary amendment filed 06/22/2020.
Claims 1-50 were canceled on 06/22/2020. 
New claims 51-70 were added on 06/22/2020 and are pending.

Election/Restrictions
Applicant’s election without traverse of Group I, claims 51-64 in the reply filed on 09/02/2021 is acknowledged.
Claims 65-70 stand withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09/02/2021.

Priority
The examiner acknowledges this application as a Continuation of 15/659,383 filed 07/25/2017, now US 10653686 B2, which is a Continuation of 14/838,208 filed 08/27/2015, now 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 51-56 and 58-62 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Compton et al. (“A dose-ranging pharmacokinetic study of nicotine tartrate following single-dose delayed-release oral and intravenous administration” in Aliment Pharmacol Ther 1997:Vol 11, pp 865-874) as evidenced by Ashizue et al. (US 5,445,830) that EUDRAGIT polymers are enteric polymers, in combination with Ibrahim et al., (US 20070104782 A1) and in view of applicant’s admitted prior art.
Claim 51 is a delayed release dosage form, where the dosage form comprises pH-dependent delayed release of the nicotine.   The delayed release dosage form is not a metered dosage form but rather, the dosage form releases or dispenses the nicotine in “a metered fashion when the pH is above 5.0.”   Using the publication of the instant specification as a guide to understanding what the claim intends to convey in “metered fashion” shows that the enteric coating dispenses the nicotine in a metered fashion when the pH is above 5.0 (paragraphs [0010], [0014] and [0043]).   Thus, the enteric coating is responsible for dispensing the nicotine in a metered fashion.   The recitation of once-daily administration for treatment of symptoms of Parkinson’s disease associated with dopaminergic treatment of Parkinson’s is the intended use of the delayed dosage form of claim 51.
Enteric coating materials such as EUDRAGIT are pH-responsive/dependent coating polymers (see evidentiary reference of Ashizue et al. (US 5,445,830 at column 2, lines 9-14).   Specifically EUDRAGIT S100 solubilizes at above pH of 7.0 (paragraph 37 of Ibrahim et al., US 20070104782 A1).   EUDRAGIT L has threshold pH of 6.0 (paragraph [0050] of Etter US 20080057086).
Compton teaches delayed release oral dosage nicotine tartrate capsules coated with EIDRAGIT S100, and the doses are 3 mg and 6 mg (see the whole document with emphasis on the Summary on page 865) and under the Results section on page 865, it is said that the nicotine is available from the tartrate salt at doses of 3 mg and 6 mg nicotine yielding 41% and 42% respectively. 
Therefore, for claim 51, the difference between Compton and the claim is that Compton did not specifically state that the delivery or the dispensing of the nicotine is a metered fashion when the pH is at least 5.0.   However, EUDRAGIT S100 is an enteric polymer as evidenced by column 2, lines 9-14 of Ashizue.   Further, Ibrahim teaches that the pH of EUDRAGIT S100 is 7 (paragraph 37 of Ibrahim).   Further also, according to applicant’s admitted prior art, the enteric coating is responsible for dispensing the nicotine in a “metered fashion” (paragraphs [0010], [0014] and [0043]).   Thus, at the effective date of the invention, the delayed release dosage form of Compton having EUDRAGIT S100 enteric polymer whose pH is 7 would be predictably expected to deliver the nicotine in a metered fashion when the pH is at least 5.0 since a pH of 7.0 is at least 5.0. 
Therefore, Compton as evidenced by Ashizue in combination with Ibrahim and applicant’s admitted prior art renders claim 51 prima facie obvious.
For claim 52, pH of 7 of EUDRAGIT S100 is above pH 6.
For claim 53, pH of 7 of EUDRAGIT S100 is pH 7.
For claim 54, the EUDAGIT S100 is pH-dependent release coating and because it is pH dependent it is predictable that it would affect the release of the nicotine. 
For claim 55, the dosage of Compton further comprises carbomer (see left column of page 866 at the second full paragraph).
For claim 56, carbomer is a pore forming polymer according to the evidentiary reference, Allphin et al. (US 2012 0076865 A1) at the last two lines of paragraph [0053]. 
For claims 58 and 59, reduction of gait and balance problems (claim 58) and levodopa-induced dyskinesias (claim 59) is the intended use of the composition and the effect of the dosage form when administered.   The dosage form of Compton would be capable of being configured to have the claimed intended uses/effects.
For claim 60, the 3 and 6 mg doses are less than 10 mg as required by claim 60.
Claim 61 depends on claim 51.   Claim 51 does not recite any dose for the nicotine.   However, Compton teaches doses of 3 mg and 6 mg.   Thus, at the effective date of the invention, the artisan would reasonably expect that part of the mg of the 3 and 6 mg doses would be released.   Specifically, Compton teaches that 41% of 3 mg and 42% of 6 mg were available (see the Results section on page 865).   Therefore, at the effective date of the invention the artisan would reasonably expect release of about 1-2 mg (41% of 3 mg is 1.23 and 42% of 6 mg is 2.52 mg).   Therefore, the artisan would optimize the doses of Compton in order to achieve release of nicotine that would predictably produce the desired effect.
Claim 62 states that the dosage of claim 61 is capable of being administered so that one or more metabolites of said nicotine achieves a plasma level of about 1 to about 500 ng/ml within fee hours of administration.   The key word is “capable” and not that the dosage form of claim 61 which depends on claim 51 that does not have any stated doses provides the recited plasma levels.   Thus, the dosage of Compton having specific doses of 3 mg and 6 mg would also be capable of being administered so that one or more metabolites of said nicotine achieves a plasma level of about 1 to about 500 ng/ml within fee hours of administration.  

Claims 51 and 64 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Compton et al. (“A dose-ranging pharmacokinetic study of nicotine tartrate following single-dose delayed-release oral and intravenous administration” in Aliment Pharmacol Ther 1997:Vol 11, pp 865-874) as evidenced by Ashizue et al. (US 5,445,830) that EUDRAGIT polymers are enteric polymers, in combination with Ibrahim et al., (US 20070104782 A1) and in view of applicant’s admitted prior art, as applied to claim 51, and further in view of Guslandi, (“Nicotine Treatment for ulcerative colitis” in Clinical Pharmacol., 48, pp 481-484, 1999)
Compton, as evidenced by Ashizue, in combination with Ibrahim and applicant’s admitted prior art has been described above to render claim 51 prima facie obvious.
Compton differs from claim 64 by not teaching 10 mg dose of nicotine.   Compton teaches 3 and 6 mg nicotine oral dosage.   Compton is also directed to teaching treating ulcerative colitis (see the background, left column on page 865.   However, Guslandi taches that 15-25 mg transdermal nicotine has be applied to treat ulcerative colitis (see at least the paragraph bridging left and right column of page 481).   Therefore, guided by the teachings of Compton and Guslandi, one having ordinary skill in the art at the effective date of the invention would be motivated to use amount of the nicotine that when administered orally would produce effective treatment of ulcerative colitis.   Because, it is the nicotine that produces the effect or treatment of ulcerative, the artisan would be motivated to optimize the dose of nicotine in the oral capsule of Compton in order to predictably treat the ulcerative colitis.   When the general conditions of a claim are disclosed, it is not inventive to discover optimum or workable ranges by routine experimentation as settled in In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); as settled in Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382, "The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.").   In the instant case, the artisan is guided by amounts of nicotine used transdermally to treat ulcerative colitis.
Therefore, Compton as evidenced by Ashizue in combination with Ibrahim and applicant’s admitted prior art, and further in view of Guslandi renders claim 64 prima facie obvious.

Claims 51, 54 and 56 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Compton et al. (“A dose-ranging pharmacokinetic study of nicotine tartrate following single-dose delayed-release oral and intravenous administration” in Aliment Pharmacol Ther 1997:Vol 11, pp 865-874) as evidenced by Ashizue et al. (US 5,445,830) that EUDRAGIT polymers are enteric polymers, in combination with Ibrahim et al., US 20070104782 A1) and in view of applicant’s admitted prior art, as applied to claims 51 and 54, and as evidenced by Allphin et al. (US 20120076865 A1).
Compton, as evidenced by Ashizue, in combination with Ibrahim and applicant’s admitted prior art has been described above to render claims 51 and 54 prima facie obvious.
  The composition of Compton further contains carbomer but Compton does not say that the carbomer is a pore forming agent as required in claim 56.  
Thus, for claim 56, carbomer is a pore forming polymer according to the evidentiary reference, Allphin et al. (US 20120076865 A1) at the last two lines of paragraph [0053]) such that the carbomer of Compton renders obvious claim 56. 
Therefore, Compton as evidenced by Ashizue in combination with Ibrahim and applicant’s admitted prior art, and as further evidenced by Allphin renders claim 56 prima facie obvious.

Claims 51 and 57 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Compton et al. (“A dose-ranging pharmacokinetic study of nicotine tartrate following single-dose delayed-release oral and intravenous administration” in Aliment Pharmacol Ther 1997:Vol 11, pp 865-874) as evidenced by Ashizue et al. (US 5,445,830) that EUDRAGIT polymers are enteric polymers, in combination with Ibrahim et al., US 20070104782 A1) and in view of applicant’s admitted prior art, as applied to claim 51, and further in view of Sandborn et al. (US 5,889,028).
Compton, as evidenced by Ashizue, in combination with Ibrahim and applicant’s admitted prior art has been described above to render claim 51 prima facie obvious.
Compton’s composition is a capsule.   Compton differs from claim 57 by not teaching tablet dosage form. 
However, enterically coated tablet and capsule and pill dosage forms containing effective amount of nicotine for administration to the colon of a patient for a delayed release of the nicotine to the colon is described by Sandborn (see the whole document with emphasis on the abstract, column 4, line 49 to column 5, line 7); the preferred enteric coating polymers are the EUDRAGIT polymers having pH of about 6.8 and 7.5 (column 5, lines 13-36); ulcerative colitis is one of the inflammatory bowel diseases being treated (see at least claim 2).
Therefore, at the effective date of the invention, the artisan would have reasonable expectation of success that administering EUDRAGIT enteric coated tablet containing nicotine or EUDRAGIT enteric coated capsule containing nicotine would predictably be effective in treating ulcerative colitis as disclosed in Compton and Sandborn.
Therefore, Compton as evidenced by Ashizue in combination with Ibrahim and applicant’s admitted prior art, and further in view of Sandborn renders claim 57 prima facie obvious.
 
Claim 63: Claim 63 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.   Compton and or Sandborn do not teach enteric coated dosage form comprising nicotine and levodopa or nicotine and carbidopa.

The following prior art, Green et al. (“An oral formulation of nicotine for release and absorption in the colon: its development and pharmacokinetics,” in J. Clinical Pharmacol, 48, pp 485-493, 1999), is cited as it teaches oral formulation comprising capsules containing 3 mg nicotine combined with carbomer in Gelucire 50/13, and coated with EUDRAGIT L; the composition can also contain 6 and 15 mg nicotine (see the whole document, with emphasis on the Aims, Methods, Results and Conclusions on page 485) and the first full paragraph on the right column of page 491, teaches pharmacokinetic studies of delayed release of formulation containing nicotine.

The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLESSING M FUBARA whose telephone number is (571)272-0594.  The examiner can normally be reached at 7:30 am-6 pm (M-T).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Yong Kwon can be reached on 5712720581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BLESSING M FUBARA/Primary Examiner, Art Unit 1613